Name: Council Directive 80/232/EEC of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products
 Type: Directive
 Subject Matter: trade policy;  marketing;  technology and technical regulations;  European Union law
 Date Published: 1980-02-25

 Avis juridique important|31980L0232Council Directive 80/232/EEC of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products Official Journal L 051 , 25/02/1980 P. 0001 - 0007 Finnish special edition: Chapter 15 Volume 2 P. 0217 Greek special edition: Chapter 13 Volume 9 P. 0101 Swedish special edition: Chapter 15 Volume 2 P. 0217 Spanish special edition: Chapter 13 Volume 11 P. 0003 Portuguese special edition Chapter 13 Volume 11 P. 0003 COUNCIL DIRECTIVE of 15 January 1980 on the approximation of the laws of the Member States relating to the ranges of nominal quantities and nominal capacities permitted for certain prepackaged products (80/232/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Directive 76/211/EEC of 20 January 1976 on the approximation of the laws of the Member States relating to the making-up by weight or by volume of certain prepackaged products (4) specifies the tolerable negative errors in the contents of such prepackages, together with the markings and methods of control to be applied to such prepackages for them to circulate throughout the Community; Whereas, however, the said Directive does not remove all the barriers to trade in prepackaged products which result from differences in the laws on the metrological properties of such products ; whereas, in particular, the Member States have different provisions concerning the volume or weight of such products ; whereas such provisions must therefore be approximated; Whereas, for a given product, the number of quantities which are so close to each other that they risk confusing the consumer should be reduced as far as possible, in the interests of greater market transparency; Whereas these reductions should concern both the containers of prepackaged goods and products which are sold by weight or by volume; Whereas Article 16 of Council Directive 71/316/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to common provisions for both measuring instruments and methods of metrological control (5), as amended by the Accession Treaty (6), provides that harmonization of the requirements for marketing certain products, in particular as regards the prescription of certain prepacked quantities, may be covered by separate Directives, (1)OJ No C 193, 18.8.1976, p. 3. (2)OJ No C 30, 7.2.1977, p. 34. (3)OJ No C 114, 11.5.1977, p. 30. (4)OJ No L 46, 21.2.1976, p. 1. (5)OJ No L 202, 6.9.1971, p. 1. (6)OJ No L 73, 27.3.1972, p. 4. HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to products put up in prepackages in accordance with Articles 1 and 2 of Directive 76/211/EEC and which are mentioned in the Annexes hereto ; it shall not apply to prepackaged products intended solely for professional use. Article 2 The products referred to in Article 1 shall be divided into three groups: (a)products sold by weight or by volume save those products referred to in (b) and (c). Annex I lays down for each of these products the range of nominal quantities of the contents of the prepackages;(b) products sold by weight or by volume and put up in the rigid containers listed in Annex II, save for those products listed in Annex I. Annex II lays down for such products the range of capacities for such containers; (c) products put up in aerosol form. Annex III lays down the volumes of the liquid phase for such products and, in the case of metal containers, the capacity of the container. Article 3 Prepackages shall in all cases indicate the nominal weight or volume of the contents of the product in accordance with the requirements of Directive 76/211/EEC. In the cases referred to in Article 2 (b) and (c), the containers shall also indicate, in such a way as not to lead to any confusion with the above indication, their nominal capacity, in accordance with the provisions of Annex II and point 1 of Annex III, or where applicable, a reference to the EN standards mentioned in the Annexes. Article 4 Where a multipack is made up of two or more individual prepackages, the ranges of values listed in Annexes I, II and III shall apply to the individual prepackages. Where a prepackage is made up of two or more individual packages which are not intended to be sold individually, the ranges of values listed in Annexes I, II and III shall apply to the prepackage. Article 5 Member States may not refuse, prohibit or restrict the placing on the market of prepackages which satisfy the requirements of this Directive, on the grounds of their nominal quantity in the case of prepackages listed in Annex I and point 2 of Annex III, or of the nominal capacity of their containers in the case of prepackages listed in Annex II, or for either of these two reasons in the case of products listed in point 1 of Annex III. Article 6 Before 1 January 1982 Member States may not refuse, prohibit or restrict the placing on the market of prepackages which satisfy the requirements of Directive 76/211/EEC, where the nominal quantity in, or capacity of, the container has a value which is not shown in this Directive and which were placed on the market of the Member States concerned at the date of its notification. The first paragraph shall not apply to the measures which will be taken by the United Kingdom and Ireland to define ranges in SI units. Article 7 Member States shall bring into force the measures necessary to comply with this Directive within 24 months of its notification and shall forthwith inform the Commission thereof. Member States shall ensure that the texts of the main provisions of internal law which they adopt in the field covered by this Directive are communicated to the Commission. Article 8 This Directive is addressed to the Member States. Done at Brussels, 15 January 1980. For the Council The President G. ZAMBERLETTI ANNEX I RANGE OF NOMINAL QUANTITIES OF CONTENTS OF PREPACKAGES 1. FOOD PRODUCTS SOLD BY WEIGHT (quantity in g) 1.1. Butter (CCT heading No 04.03), margarine, emulsified or non-animal and vegetable fats (low fat spreads) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 2 500 - 5 000 1.2 Fresh cheeses except "petits suisses" and other cheeses put up in the same way (CCT subheading ex 04.04 E I c)) 62 75 - 125 - 250 - 500 - 1 000 - 2 000 - 5 000 1.3. Table and cooking salt (CCT subheading 25.01 A) 125 - 250 - 500 - 750 - 1 000 - 1 500 - 5 000 1.4. Impalpable sugars, red or brown sugars, candy sugars 125 - 250 - 500 - 750 - 1 000 - 1 500 - 2 000 - 2 500 - 3 000 - 4 000 - 5 000 1.5. Cereal products (excluding foods for infants) 1.5.1. Cereal flours, groats, flakes and oatmeal and meal, oatflakes (excluding the products referred to in 1.5.4) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 2 500 (1) - 5 000 - 10 000 1.5.2. Pasta products (CCT heading No 19.03) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 3 000 - 4 000 - 5 000 - 10 000 1.5.3. Rice (CCT heading No 10.06) 125 - 250 - 500 - 1 000 - 2 000 - 2 500 - 5 000 1.5.4. Ready-to-serve cereals and cereal flakes 250 - 375 - 500 - 750 - 1 000 - 1 500 - 2 000 1.6. Dried vegetables (CCT heading No 07.05) (2), dried fruits (CCT heading Nos or subheadings ex 08.01, 08.03 B, 08.04 B, 08.12) 125 - 250 - 500 - 1 000 - 1 500 - 2 000 - 5 000 - 7 500 - 10 000 1.7. Ground or unground roasted coffee, chicory and coffee substitutes 125 - 250 - 500 - 1 000 - 2 000 - 3 000 - 4 000 - 5 000 - 10 000 1.8. Frozen products 1.8.1. Fruit and vegetables and pre-cooked potatoes for chips 150 - 300 - 450 - 600 - 750 - 1 000 - 1 500 - 2 000 - 2 500 1.8.2. Fish fillets and portions, breaded or not breaded 100 - 200 - 300 - 400 - 500 - 600 - 800 - 1 000 - 2 000 1.8.3. Fish fingers 150 - 300 - 450 - 600 - 900 - 1 200 - 1 500 - 1 800 2. FOODSTUFFS SOLD BY VOLUME (quantity in ml) 2.1. Ice-cream in quantities of more than 250 ml (excluding any ice-cream whose volume is not determined by the shape of the container) 300 - 500 - 750 - 1 000 - 1 500 - 2 000 - 2 500 - 3 000 - 4 000 - 5 000 (1)Not valid for oatmeal and oatflakes. (2)Excluding potatoes and dehydrated vegetables. 3. DRY FOODS FOR DOGS AND CATS (1) (quantity in g) 200 - 300 - 400 - 500 - 600 - 800 - 1 000 - 1 500 - 2 000 - 3 000 - 5 000 - 7 500 - 10 000 4. READY-TO-USE PAINTS AND VARNISHES (WITH OR WITHOUT ADDED SOLVENTS) (quantity in ml) 25 - 50 - 125 - 250 - 375 - 500 - 750 - 1 000 - 2 000 - 2 500 - 4 000 - 5 000 - 10 000 5. SOLID OR POWDERED GLUES AND ADHESIVES (quantity in g) 25 - 50 - 125 - 250 - 500 - 1 000 - 2 500 - 5 000 - 8 000 - 10 000 6. CLEANING PRODUCTS (solids and powder in g, liquids and pastes in ml) inter alia products for leather and footwear, wood and floor coverings, ovens and metals including for cars, windows and mirrors including for cars (CCT heading No 34.05) ; stain removers, starches and dyes for household use (CCT subheadings 38.12 A and 32.09 C), household insecticides (CCT heading No ex 38.11), descalers (CCT heading No 34.02), household deodorizers (CCT subheading 33.06 B), non-pharmaceutical disinfectants 25 - 50 - 75 - 100 - 150 - 200 - 250 - 375 - 500 - 750 - 1 000 - 1 500 - 2 000 - 5 000 - 10 000 7. COSMETICS : BEAUTY AND TOILET PREPARATIONS (CCT subheadings 33.06 A and B) (solids and powders in g, liquids and pastes in ml) 7.1. Products for skin and oral hygiene shaving creams, all-purpose creams and lotions, hand creams and lotions, sun products, oral-hygiene products (excluding toothpaste) 15 - 30 - 40 - 50 - 75 - 100 - 125 - 150 - 200 - 250 - 300 - 400 - 500 - 1 000 7.2. Toothpaste 25 - 50 - 75 - 100 - 125 - 150 - 200 - 250 - 300 7.3. Hair-care products (except dyes) and bath products lacquer, shampoos, rinsing products, strengtheners, brilliantines, hair cream (excluding the hair lotions referred to in 7.4), "bubble baths" and other foaming products for bath and shower 25 - 50 - 75 - 100 - 125 - 150 - 200 - 250 - 300 - 400 - 500 - 750 - 1 000 - 2 000 7.4. Alcohol-based products containing less than 3 % by volume of natural or synthetic perfume oil and less than 70 % by volume of pure ethyl alcohol : aromatic waters, hair lotions, pre-shave and after-shave lotions 15 - 25 - 30 - 40 - 50 - 75 - 100 - 125 - 150 - 200 - 250 - 300 - 400 - 500 - 750 - 1 000 7.5. Deodorants and personal-hygiene products 20 - 25 - 30 - 40 - 50 - 75 - 100 - 150 - 200 7.6. Talcum powders 50 - 75 - 100 - 150 - 200 - 250 - 500 - 1 000 (1)Products with a moisture content of less than 14 %. 8. WASHING PRODUCTS 8.1. Solid toilet and household soaps (g) (CCT heading No 34.01) 25 - 50 - 75 - 100 - 150 - 200 - 250 - 300 - 400 - 500 - 1 000 8.2. Soft soaps (g) (CCT heading No 34.01) 125 - 250 - 500 - 750 - 1 000 - 5 000 - 10 000 8.3. Soap in flakes, chips, etc. (g) (CCT heading No 34.01) 250 - 500 - 750 - 1 000 - 3 000 - 5 000 - 10 000 8.4. Liquid washing, cleaning and scouring products and auxiliary products (CCT heading No 34.02) and hypochlorite preparations (excluding the products referred to in point 6) (quantity in ml) 125 - 250 - 500 - 750 - 1 000 - 1 250 (1) - 1 500 - 2 000 - 3 000 - 4 000 - 5 000 - 6 000 - 7 000 - 10 000 8.5. Scouring powder (g) 250 - 500 - 750 - 1 000 - 10 000 8.6. Pre-wash and soaking products in powder form (g) 250 - 500 - 1 000 - 2 000 - 5 000 - 10 000 9. SOLVENTS (ml) within the meaning of Council Directive 73/173/EEC of 4 June 1973 on the approximation of Member States' laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous preparations (solvents) (2) 25 - 50 - 75 - 125 - 250 - 500 - 1 000 - 1 500 - 2 500 - 5 000 - 10 000 10. LUBRICATING OILS (ml) 125 - 250 - 500 - 1 000 - 2 000 - 2 500 - 3 000 - 4 000 - 5 000 - 10 000 (1)For hypochlorites only. (2)OJ No L 189, 11.7.1973, p. 7. ANNEX II RANGE OF PERMISSIBLE CONTAINER CAPACITIES Standards EN 23,1, edition 2 (May 1978) and EN 76, edition 1 (December 1978) shall apply except where the products and capacity ranges laid down therein differ from those listed in this Annex. 1. PRESERVES AND SEMI-PRESERVES IN TINS AND GLASS CONTAINERS : VEGETABLE PRODUCTS (FRUIT, VEGETABLES, TOMATOES, POTATOES, WITH THE EXCEPTION OF ASPARAGUS, SOUPS, FRUIT OR VEGETABLE JUICES AND FRUIT NECTARS) FOR HUMAN CONSUMPTION 1.1. Tins and glass containers (capacity in ml) 106 - 156 - 212 (1) - 228 (1) - 314 - 370 - 425 (1) - 446 (1) - 580 - 720 - 850 - 1 062 - 1 700 - 2 650 - 3 100 - 4 250 - 10 200 1.1.1. Additional list for tumblers: 53 (2) - 125 (2) - 250 (2) 1.2. List of capacities permitted for special products : (capacity in ml) - Truffles : 26 - 53 - 71 - 106 - 212 - 425 - 720 - 850 - Tomatoes: concentrates : 71 - 142 - 212 - 370 - 425 - 720 - 850 - 3 100 - 4 250 peeled or unpeeled : 236 - 370 - 425 - 720 - 850 - 2 650 - 3 100 - Fruit cocktails, fruit in syrup : 106 - 156 - 212 (1) - 228 (1) - 236 - 314 - 370 - 425 (1) - 446 (1) - 580 - 720 - 850 - 1 062 - 1 700 - 2 650 - 3 100 - 4 250 - 10 200 2. MOIST PET FOOD FOR CATS AND DOGS (capacity in ml) 212 (1) - 228 (1) - 314 - 425 (1) - 446 (1) - 850 - 1 062 - 1 700 - 2 650 3. WASHING AND CLEANING PRODUCTS IN POWDER FORM The capacities of prepackages shall be as follows: >PIC FILE= "T0013209"> (1)These capacities will be re-examined no later than five years after the date on which the Directive is adopted. (2)Volume allowed for a period of 10 years from the date on which the Directive is adopted. ANNEX III RANGE OF VOLUMES FOR PRODUCTS SOLD IN AEROSOLS, WITH THE EXCEPTION OF THE PRODUCTS EXCLUDED IN POINT 7.4 OF ANNEX I AND MEDICINAL PRODUCTS By way of derogation from Article 8 (1) (e) of Council Directive 75/324/EEC of 20 May 1975 on the approximation of the laws of the Member States relating to aerosol dispensers (1), products sold in aerosols complying with the requirements of this Directive need not be marked with the nominal weight of their contents. 1. PRODUCTS SOLD IN METAL CONTAINERS >PIC FILE= "T0013210"> 2. PRODUCTS SOLD IN TRANSPARENT OR NON-TRANSPARENT GLASS OR PLASTIC CONTAINERS (volume of the liquid phase in ml): 25 - 50 - 75 - 100 - 125 - 150 (1)OJ No L 147, 9.6.1975, p. 40.